DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 
	The terminal disclaimer filed April 27, 2021 has been approved.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


There is no sufficient support in the instant specification, as originally filed, for the limitation “a total content of one or more elements selected from Sb, Ti and As falls within a range of 0.9 wtppm or more” as now required in the instant claim 1.  In Example 2, the amounts of Ti, As and Sb in the tungsten pentachloride product are 0.9, <0.5, <0.1 wtppm, respectively; thus the total content of “one or more elements selected from Sb, Ti and As” would be higher than 0.9 wtppm for all three elements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 17, 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claims 1 and 21, it is unclear what is required by “a total content of one or more elements selected from Sb, Ti, and As”.  If the tungsten pentachloride 
In the instant claim 21, while the content of Ti is within a range of 0.4 wtppm or more and 100000 wtppm or less”, the “total content of one or more elements selected from Sb, Ti and As” is in a range of “0.01 wtppm or more and 200000 wtppm or less”, it is unclear how the lower end for the “total content” could less than the lower end for just the Ti content.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2, 4, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art on pages 2-3 in view of Wu et al (2016/0305020), optionally further in view of Brown (“Preparation and reactions of some lower tungsten halides and halide complexes”, 1963, Retrospective Theses and Dissertation, 2522, pp. 1-27).
The admitted prior art discloses that it is well known in the art to produce WCl5 by using Bi, Hg, Sb or the like as the reducing agent and reducing WCl6 under reduced pressure.  According to this means, it is possible to perform the reduction in a highly efficient manner, and in addition to being able to reduce the reaction time, it is expected 5 can be considerably suppressed based on uniform reduction (note page 3, lines 2-7).
For the total content of tungsten dichloride, tungsten tetrachloride, tungsten hexachloride and tungsten acid chloride as required in the instant claim 1, because in the process of the admitted prior art, the generation of products other than WCl5 can be considerably suppressed, the total content of tungsten dichloride, tungsten tetrachloride, tungsten hexachloride and tungsten acid chloride in the WCl5 would be low as required.  In any event, the admitted prior art further discloses that when WCl5 is used as electronics materials, as chemical synthetic catalysts, and use as compound raw materials, it would be desirable to efficiently obtain a high purity compound in all of the foregoing uses (note page 2, lines 25-32).  Thus, it would have been obvious to one skilled in the art to remove any by-products, such as tungsten dichloride, tungsten tetrachloride, etc. and unreacted tungsten hexachloride and/or reducing agent in order to obtain a high purity WCl5 product as desired in the admitted prior art.
Optionally, Brown can be applied to teach that it is known and conventional in the art to subject tungsten pentachloride to sublimation in order to separate it from other chlorides, such as lower chlorides (note page 6, last two lines and page 25, lines 5-6 from bottom of page).  Brown also discloses that tungsten hexachloride can be purified by repeated sublimations (note page 4, lines 10-11).
For the total content of one or more elements selected from Sb, Ti and As or the content of any one elements among Sb, Ti and As as required in the instant claims 1, 4, 17, 19, when Sb would be used as the reducing agent for the process, Sb would remain as an impurity in the final WCl5 product within the claimed amount.

As stated above, the admitted prior art does disclose the desire of using WCl5 with high purity.
Wu ‘020 discloses a high purity tungsten hexachloride (note title).  The tungsten hexachloride is substantially free of impurities (note paragraph [0051]) and the term “substantially free” as it relates to impurities, for example, chlorides and fluorides, bromides, and metals, means about 1 weight percent or less, 100 ppm (by weight) or less, 10 ppm or less, 5 ppm or less, 3 ppm or less and 1 ppm or less, and most preferably 0 ppm or impurities (note paragraph [0052]).  
For the instant claim 2, when the WCl6 as suggested by Wu ‘020 is used as the reactant for the process of the admitted prior art, since the total amount of impurities is preferred to be less than 1 ppm, the content of Mo would be 2 wtppm or less.  It would have been obvious to one skilled in the art to reasonably expect that the content of Mo in the tungsten pentachloride would also be low.
It would have been obvious to one skilled in the art to use high purity tungsten hexachloride having substantially free of impurities, as suggested by Wu ‘020, in the process of the admitted prior art because the use of high purity WCl6 reactant would facilitate the production of high purity WCl5 product.  

Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
The 102 rejection is withdrawn in view of Applicants’ amendments to the claims.

For the 103 rejection:
The rejection over Girard et al is withdrawn in view of Applicants’ amendments to the claims.

For the 103 rejection over the admitted prior art on pages 2-3 in view of Wu ‘020:
Applicants argue that the prior art does not disclose or suggest performing the reduction by controlling pressure and temperature range, and thereafter additionally performing reduced-pressure distillation and sublimation purification.
It should be noted that the elected claims are drawn to a product and they do not include any process limitation; thus, as long as the WCl5 obtained by the combined teaching of the admitted prior art and Wu ‘020 would contain the required amount of Sb, it would meet the claimed product.
Applicants argue that the process of using Bi, Hg, Sb or the like as the reducing agent to reduce tungsten hexachloride under reduced pressure has drawbacks.
Again, Applicants’ claims are drawn to a product, not a process; therefore, the yield is not relevant.  It would have been obvious to one skilled in the art to remove the intended product (i.e. tungsten pentachloride) from other by-products and/or unreacted reactants and to purify the tungsten pentachloride by any conventional means because high purity tungsten pentachloride is desired in the art.  There is no clear evidence on record to show that the product of the admitted prior art could not be obtained or purified to the level required in Applicants’ claims.
6, WCl2, WCl4, W-O-Cl-based acid chlorides of different valences is shown to be reduced.
Again, Applicants’ claims do not require any process limitations.  As stated in the above rejection, it would have been obvious to one skilled in the art to separate the tungsten pentachloride from other by-products and/or unreacted reactants.  Brown is optionally applied as stated above to teach that sublimation is known and conventional method for purifying tungsten chlorides, including tungsten pentachloride.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 21, 2021